DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the prior art reference Stalder et al. does not disclose a gate valve and a baffle, Examiner respectfully disagrees. As cited in the previous and current rejection Stalder et al. does disclose the structure that reads on the claimed gate valve and baffle. Applicant states that the cited baffle (5) is not positioned in a peripheral region of an exit opening of the first housing part, which Examiner respectfully disagrees. The claimed limitation “peripheral region of the exit opening or entry opening” encompasses the entire peripheral surface of the circular opening of the first housing part or the second housing part, and the cited baffle (5) is positioned in either or both the peripheral region of the exit opening of the first housing part and the peripheral region of the entry opening of the second housing part hence reading on the claimed structure. Applicant states that the cited baffle (5) is disclosed as a flange but the disclosed structure does read on the claimed “baffle” since a baffle is merely a structure that restrains or regulates fluid. 
In regards to applicant’s argument that the prior art reference Fye does not disclose the claimed baffle, Examiner respectfully disagrees. Applicant states that the cited baffle (92) does not act as a baffle, but Examiner respectfully disagrees as was noted above a “baffle” is merely a structure that restrains or regulates a fluid which the cited baffle (92) does. The arguments regarding the location of the baffle are unclear as it is clear where the baffle is located based on the drawings and the disclosed location does read on the claimed limitations as was previously and is currently rejected. 
In regards to applicant’s argument the prior art reference Vanderburg et al. does not disclose the claimed baffle, Examiner respectfully disagrees. Applicant states that the Examiner previously cited the baffle as citation 82 which is incorrect, as was previously rejected and currently rejected the baffle is cited as “at 82”, hence the baffle is located at the recess portion (82). As the recess 82 is a part of the 
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the limitation “the erosion-protection device” has insufficient antecedent basis for this limitation in the claim, applicant previously introduced “an erosion device” but it is unclear if applicant is referring to the same device or another.
Regarding claim 62, the limitation “the erosion-protection device” has insufficient antecedent basis for this limitation in the claim, applicant previously introduced “an erosion device” but it is unclear if applicant is referring to the same device or another.
Regarding claim 63, the limitation “the erosion-protection device” has insufficient antecedent basis for this limitation in the claim, applicant previously introduced “an erosion device” but it is unclear if applicant is referring to the same device or another.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23, 28-31, 33, 36, 38, 53-58, 60, and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalder et al. (U.S. Patent No. 4,546,788).
Regarding claim 21, Stalder et al. disclose a single-gate or double gate valve (Figs. 1-7) comprising; a housing (1) with a first housing part (1a) having an inner wall (Fig. 1); a second housing part (1b) having an inner wall (Fig. 1); and a closure part (7) which is arranged in a movable manner (Column 2 lines 37-52) between the first housing part (1a) and the second housing part (1b), the closure part (7) having an inner wall (Fig. 2); and at least one baffle (5) projecting beyond a contour (Fig. 5) of the inner wall (Fig. 7) of the first housing part (1a); wherein, in an open position (Fig. 5) of the valve (20), an exit opening (Fig. 1) of the first housing part (1a) is assigned to an entry opening (created by the bottom inner portion of 7) of the closure part (7) and an exit opening (created by the bottom rear portion of 7) of the closure part (7) is assigned to an entry opening (Fig. 1) of the second housing part (1b),wherein the at least one baffle (5) is fastened on the first housing part (1a), to provide erosion protection; wherein the at least one baffle (5) is positioned in a peripheral region (Fig. 7) of the exit opening (Fig. 1) of the first housing part (1a) and up stream of a gap (Fig. 1) between the exit opening (Fig. 1) of the first housing part (1a) and the entry opening (Fig. 5) of the closure part (7) when the valve (20) is moved to open position (Fig. 5) and causes a through-going flow of a material fed into the valve (20) to be braked or reduced and partially deflected (Column 3 lines 28-55) away from the inner wall of the first housing part (1a).
Regarding claim 23, Stalder et al. disclose the valve (Figs. 1-7) wherein the closure part (7) comprises a pipe bridge (Fig. 2), wherein, in an open position (Fig. 5) of the valve (20), the pipe bridge (Fig. 2) arranged in a connecting manner between the first housing part (1a) and the second housing part (1b), and wherein the inner wall (Fig. 2) of the closure part (7) forms an inner wall of the pipe bridge (Fig. 2).
Regarding claim 28, Stalder et al. disclose the valve (Figs. 1-7) wherein at least one baffle (5) comprises at least one plate-like part (Fig. 1).
Regarding claim 29, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one surface (Fig. 1) which is formed orthogonally in relation to the contour (Fig. 7) of the inner wall (Fig. 1) of the first housing part (1a).
Regarding claim 30, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one surface (Fig. 7) which is inclined in relation to the contour of the inner wall (Fig. 1) of the first housing part (1a).
Regarding claim 31, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one curved surface (Fig. 7).
Regarding claim 33, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) is formed in one piece (Fig. 7) with the first housing part (1a).
Regarding claim 36, Stalder et al. disclose a method of avoiding erosion in a valve (Figs. 1-7) with a first housing part (1a) having an inner wall (Fig. 1), with a second housing part (1b) having an inner wall (Fig. 1) and with a closure part (7) which is arranged in a movable manner (Column 2 lines 37-52) between the first housing part (1a) and the second housing part (1b) and has an inner wall (Fig. 2), wherein, in an open position (Fig. 5) of the valve (20), an exit opening (Fig. 1) of the first housing part (1a) is assigned to an entry opening (created by the front bottom portion of 7) of the closure part (7) and an exit opening (created by the rear bottom portion of 7) of the closure part (7) is assigned to an entry opening (Fig. 1) of the second housing part (1b), wherein the valve (20) is designed in the form of a single-gate (Fig. 1) or double-gate valve, wherein a through-going flow is at least partially braked and/or deflected by virtue of an erosion device (5) being arranged in the valve (20), wherein the erosion-protection device (5) comprises at least one baffle (5) projecting beyond a contour (Fig. 5) of the inner 
Regarding claim 38, Stalder et al. disclose the method wherein the closure part (7) comprises a pipe bridge (Fig. 2), wherein, in an open position of the valve (20), the pipe bridge (Fig. 2) can be arranged in a connecting manner (Fig. 1) between the first housing part (1a) and the second housing part (1b), and wherein the inner wall of the closure part (7) forms an inner wall of the pipe bridge (Fig. 2).
Regarding claim 53, Stalder et al. disclose a single-gate or double gate valve (Figs. 1-7) comprising; a housing (1) with a first housing part (1a) having an inner wall (Fig. 1); a second housing part (1b) having an inner wall (Fig. 1); and a closure part (7) which is arranged in a movable manner (Column 2 lines 37-52) between the first housing part (1a) and the second housing part (1b), the closure part (7) having an inner wall (Fig. 2); and at least one baffle (5) projecting beyond a contour (Fig. 5) of the of the inner wall (Fig. 7) of the second housing part (1b); wherein, in an open position (Fig. 5) of the valve (20), an exit opening (Fig. 1) of the first housing part (1a) is assigned to an entry opening (created by the bottom inner portion of 7) of the closure part (7) and an exit opening (created by the bottom rear portion of 7) of the closure part (7) is assigned to an entry opening (Fig. 1) of the second housing part (1b), wherein the at least one baffle (5) is fastened on the second housing part (1b), to provide erosion protection; wherein the at least one baffle (5) is positioned in a peripheral region (Fig. 7) of the entry opening (Fig. 1) of the second housing part (1b) and downstream of a gap (Fig. 1) between the exit opening (Fig. 1) of the closure part (7) and the entry opening (Fig. 5) of the second housing part (1b) when the valve (20) is moved to open position (Fig. 5) and causes a through-going flow of a material fed into the valve (20) to be braked or reduced and partially deflected (Column 3 lines 28-55) away from the inner wall of the second housing part (1b).
Regarding claim 54, Stalder et al. disclose the valve (Figs. 1-7) wherein the closure part (7) comprises a pipe bridge (Fig. 2), wherein, in an open position (Fig. 5) of the valve (20), the pipe bridge (Fig. 2) arranged in a connecting manner between the first housing part (1a) and the second housing part (1b), and wherein the inner wall (Fig. 2) of the closure part (7) forms an inner wall of the pipe bridge (Fig. 2).
Regarding claim 55, Stalder et al. disclose the valve (Figs. 1-7) wherein at least one baffle (5) comprises at least one plate-like part (Fig. 1).
Regarding claim 56, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one surface (Fig. 1) which is formed orthogonally in relation to the contour (Fig. 7) of the inner wall (Fig. 1) of the second housing part (1b).
Regarding claim 57, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one surface (Fig. 7) which is inclined in relation to the contour of the inner wall (Fig. 1) of the second housing part (1b).
Regarding claim 58, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) comprises at least one curved surface (Fig. 7).
Regarding claim 60, Stalder et al. disclose the valve (Figs. 1-7) wherein the at least one baffle (5) is formed in one piece (Fig. 7) with the first housing part (1a).
Regarding claim 62, Stalder et al. disclose a method of avoiding erosion in a valve (Figs. 1-7) with a first housing part (1a) having an inner wall (Fig. 1), with a second housing part (1b) having an inner wall (Fig. 1) and with a closure part (7) which is arranged in a movable manner (Column 2 lines 37-52) between the first housing part (1a) and the second housing part (1b) and has an inner wall (Fig. 2), wherein, in an open position (Fig. 5) of the valve (20), an exit opening (Fig. 1) of the first housing part (1a) is assigned to an entry opening (created by the front bottom portion of 7) of the closure part (7) and an exit opening (created by the rear bottom portion of 7) of the closure part (7) is assigned to an entry opening (Fig. 1) of the second housing part (1b), wherein the valve (20) is designed in the form of a single-gate (Fig. 1) or double-gate valve, wherein a through-going flow is at least partially braked and/or deflected by virtue of an erosion device (5) being arranged in the valve (20), wherein the erosion-protection device (5) comprises at least one baffle (5) projecting beyond a contour (Fig. 5) of the inner .  

Claim(s) 21, 32, 34, 53, 59, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fye (U.S. Patent No. 5,014,730).
Regarding claim 21, Fye discloses a single-gate or double gate valve (Figs. 1-5) comprising; a housing (12) with a first housing part (left 34’) having an inner wall (Fig. 5); a second housing part (right 34’) having an inner wall (Fig. 5); and a closure part (16) which is arranged in a movable manner (Column 2 lines 20-27) between the first housing part (34’) and the second housing part (34’), the closure part (16) having an inner wall (Fig. 5); and at least one baffle (92) projecting beyond a contour (Fig. 4) of the inner wall (Fig. 5) of the first housing part (34’); wherein, in an open position (Fig. 4) of the valve (80), an exit opening (Fig. 5) of the first housing part (34’) is assigned to an entry opening (created by the bottom inner portion of 16) of the closure part (16) and an exit opening (created by the bottom rear portion of 16) of the closure part (16) is assigned to an entry opening (Fig. 5) of the second housing part (34’),wherein the at least one baffle (92) is fastened on the first housing part (34’), to provide erosion protection; wherein the at least one baffle (92) is positioned in a peripheral region (Figs. 4-5) of the exit opening (Fig. 5) of the first housing part (34’) and up stream of a gap (Fig. 5) between the exit opening (Fig. 5) of the first housing part (34’) and the entry opening (Fig. 5) of the closure part (16) when the valve (80) is moved to open position (Fig. 4) and causes a through-going flow of a material fed into the valve (80) to be braked or reduced and partially deflected (Column 4 lines 12-32) away from the inner wall of the first housing part (34’).
Regarding claim 32, Fye discloses the valve (Figs. 1-5) wherein the at least one baffle (92) comprises an erosion-resistant coating (cast stainless steel disclosed in Column 2 lines 20-27).
Regarding claim 34, Fye discloses the valve (Figs. 1-5) wherein the at least one baffle (92) is fastened (41) on the first housing part (34’).
Regarding claim 53, Fye discloses a single-gate or double gate valve (Figs. 1-5) comprising; a housing (12) with a first housing part (left 34’) having an inner wall (Fig. 5); a second housing part (right 34’) having an inner wall (Fig. 5); and a closure part (16) which is arranged in a movable manner (Column 2 lines 20-27) between the first housing part (34’) and the second housing part (34’), the closure part (16) having an inner wall (Fig. 5); and at least one baffle (92) projecting beyond a contour (Fig. 4) of the inner wall (Fig. 5) of the second housing part (34’); wherein, in an open position (Fig. 4) of the valve (80), an exit opening (Fig. 5) of the first housing part (34’) is assigned to an entry opening (created by the bottom inner portion of 16) of the closure part (16) and an exit opening (created by the bottom rear portion of 16) of the closure part (16) is assigned to an entry opening (Fig. 5) of the second housing part (34),wherein the at least one baffle (92) is fastened on the second housing part (34’), to provide erosion protection; wherein the at least one baffle (92) is positioned in a peripheral region (Figs. 4-5) of the entry opening (Fig. 5) of the second housing part (34’) and downstream of a gap (Fig. 5) between the exit opening (Fig. 5) of the closure part (7) and the entry opening (Fig. 5) of the second housing part (34’) when the valve (80) is moved to open position (Fig. 4) and causes a through-going flow of a material fed into the valve (80) to be braked or reduced and partially deflected (Column 4 lines 12-32) away from the inner wall of the second housing part (34’).
Regarding claim 59, Fye discloses the valve (Figs. 1-5) wherein the at least one baffle (92) comprises an erosion-resistant coating (cast stainless steel disclosed in Column 2 lines 20-27).
Regarding claim 61, Fye discloses the valve (Figs. 1-5) wherein the at least one baffle (92) is fastened (41) on the second housing part (34’).

Claim(s) 41, 43, 46-49, 51, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderburg et al. (U.S. Patent No. 4,354,663).
Regarding claim 41, Vanderburg et al. disclose a single-gate or double gate valve (Figs. 1-5) comprising: a housing (52) with a first housing part (64) having an inner wall (Fig. 3); a second housing part (66) having an inner wall (Fig. 3); and a closure part (76) which is arranged in a movable manner 
Regarding claim 43, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the closure part (76) comprises a pipe bridge (Fig. 4), wherein, in an open position of the valve (50), the pipe bridge (Fig. 4) arranged in a connecting manner between the first housing part (64) and the second housing part (66), and wherein the inner wall of the closure part (76) forms an inner wall of the pipe bridge (Fig. 4).
Regarding claim 46, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one plate-like part (Figs. 3-4).
Regarding claim 47, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one surface (Fig. 4) which is formed orthogonally (Fig. 4) in relation to the contour of the inner wall of the closure part (76).
Regarding claim 48, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one surface which is inclined (Fig. 4) in relation to the contour of the inner wall of the closure part (76). 
Regarding claim 49, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 82) comprises at least one curved surface (Fig. 4).
Regarding claim 51, Vanderburg et al. disclose the valve (Figs. 1-5) wherein the at least one baffle (at 8) is formed in one piece with the closure part (76). 
Regarding claim 63, Vanderburg et al. disclose a method of avoiding erosion (Column 2 lines 60-62) in a valve (10) with a first housing part (64) having an inner wall (Fig. 3), with a second housing part (66) having an inner wall (Fig. 3) and with a closure part (76) which is arranged in a movable manner between the first housing part (64) and the second housing part (66) and has an inner wall (Fig. 4), wherein, in an open position of the valve (10), an exit opening (Fig. 3) of the first housing part (64) is assigned to an entry opening (entry portion of 80) of the closure part (76) and an exit opening (exit portion of 80) of the closure part (76) is assigned to an entry opening (Fig. 3) of the second housing part (66), wherein the valve (10) is designed in form of a single gate (10) or double-gate valve, wherein a through-going flow is at least partially braked and/or deflected (Column 6 lines 50-60) by virtue of an erosion device (at 82) being arranged in the valve (10), wherein the erosion-protection device (at 82) comprises at least one baffle (located after the recess at 82) projecting beyond a contour (Fig. 4) of the inner wall of the closure part (76), wherein the at least one baffle (at 82) is fastened on the closure part (76) wherein the at least one baffle (at 82) is positioned either in a peripheral region (peripheral surface of opening 80 which inherently includes recess portion 82, Fig. 4) of the entry opening (80) of the closure part (76) or in a peripheral region (peripheral surface of opening 80 which inherently includes recess portion 82, Fig. 4) of the exit opening (80) of the closure part (76) and either downstream of gap (Fig. 3) between the entry opening (80) of the closure part (76) and the exit opening (Fig. 3) of the first housing part (64) or up stream of a gap (Fig. 3) between the exit opening (80) of the closure part (76) and the entry opening (Fig. 3) of the second housing part (66) when the valve (50) is moved to the open position and causes a through-going flow of a material fed into the valve (50) to be braked or reduced and partially deflected away (Column 6 lines 50-60) from the inner wall of the closure part (76).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderburg et al. (U.S. Patent No. 4,354,663).
Regarding claim 50, Vanderburg et al. discloses the essential features of the claimed invention but lacks disclosure wherein the at least one baffle comprises an erosion-resistant coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an official notice to modify the material of the at least one baffle of Vanderburg et al. to have an erosion-resistant coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 52, Vanderburg et al. disclose the essential features of the claimed invention but lacks disclosure wherein the at least one baffle is fastened on the closure part by mechanical fasteners. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the baffle within the closure part of Vanderburg et al. to be separable from the closure part with fastening means, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753